Citation Nr: 1144805	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's request to reopen his previously-denied claim of entitlement to service connection for PTSD.  

The Board observes that the Veteran previously requested the opportunity to testify at a video conference hearing before a Veterans Law Judge.  However, although a hearing was scheduled for January 2011, the Veteran did not appear and, as will be discussed below, has requested a personal hearing before a member of the Board.  As such, his request for a Board video conference hearing is withdrawn.  See 
38 C.F.R. §§ 20.702(d), 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

By means of a January 2011 statement, the Veteran requested that he be afforded a personal hearing before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700(a) (2011), an appellant may request and be scheduled for a hearing in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the appellant for a personal Travel Board hearing before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

